DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 6042121).
 	Regarding claim 1, Ma et al. discloses a metal gasket 10 Fig. 1 having a V-shaped circumferential groove on an outer peripheral surface 34 of the metal gasket.  However, Ma et al. fails to explicitly disclose wherein a value of a ratio of a depth of the circumferential groove to a length of the metal gasket in a horizontal direction in a cross section of the metal gasket is 0.1 to 0.95, and a notch angle of the V-shaped circumferential groove is 30 degrees to 120 degrees.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the depth and length of the metal gasket and the angle of V-shaped groove to any number of ranges (i.e. 0.1 to 0.95; In re Aller, 105 USPQ 233. 	Regarding claim 2, Ma et al. discloses wherein a surface hardness of the metal gasket 10 (aluminum) is 15 to 250 HV. 	Regarding claim 3, Ma et al. discloses wherein the metal gasket 10 is formed of a metal selected from the group consisting of aluminum, aluminum alloy, stainless steel, inconel, carbon steel, lead, gold, silver, copper and magnesium alloy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675